Title: From John Adams to William Tudor, Sr., 15 February 1791
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Philadelphia Feb. 15. 1791

My good Genius this morning has thrown in my Way, by perfect Accident, your oration of the 4. July last, and although I read it with much pleasure, in its Season it now appeared to me, new and beautiful as ever.
I am afraid I never thanked you for the handsome Compliment paid to me in a Note. Indeed I now and then get a Compliment, and do not always give thanks for it.  I am informed, within a few days, of an Eulogium passed upon me at Birmingham by our old C. Justice Oliver, and I question whether I Shall Send him Thanks for it at all.  To a Gentleman in Company with him, he complained bitterly of John Adams, as “the Author of all his misfortunes and the Sole Contriver of the Revolution.”  What a divine Compliment! Did you ever hear or read Such a Panegyrick? Your Compliment, goodly as it is, is flat and insipid in Comparison.
The Secret is that I was the “Original Inventor” of the Impeachment against him and that Impeachment excited the Grand and Petit Jurors in all the Counties of the Province to refuse to Act under him or his Court, and those Refusals really did produce the Revolution.
I must plead guilty to the Charge. I really was the very Midwife, who brought that Same impeachment into the World. I never before Suspected however, that Oliver was so well informed of our Secret History. At Table at Sam. Winthrops with a large Circle of Whigs, Dr. John Winthrop, turned to me, and asked Mr Adams what can be done to avoid this fatal Stroke, the Royal Salaries to the Judges?  “Impeach of High Treason, before the Governor and Council, the Chief Justice,” was the answer.  And this was the first time the Word Impeachment as I believe was pronounced.  Major Hawley Soon heard of it, and came to me to know the grounds of my Strange opinion. I shewed him Book Chapter and Verse.
I owed Oliver however no ill Will.  His Compliment is not merited.  For altho I was really the first Cause of the Impeachment, it is my full Belief that the Revolution would have happened, if I had not existed.  British Pretentions, could never have been carried into Execution, over such a Country and such a People, even although there had never existed a Washington or an Hancock a Franklin Adams or Warren.
Don’t, I pray you quite forget your Old Friend

J. Adams